Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kwon Eugene on 5/10/2022
The application has been amended as follows: 

1.	(Currently Amended) A motor control device which controls a driving of a motor using DC power that is output from a DC power supply, comprising:
	an inverter that converts a DC power into an AC power and supplies the AC power to the motor;
	a converter that has a plurality of switching elements, converts a DC voltage from the DC power supply into an input voltage which is a voltage to be input to the inverter, and supplies the input voltage to the inverter; and
	a control device that controls the plurality of switching elements such that the input voltage becomes a target input voltage which is a target value,
	wherein the control device has
	a rotation speed calculation unit that calculates a rotation speed of the motor;
	an optimum voltage calculation unit that calculates an optimum input voltage which is the input voltage at which the sum of power losses generated by each of the inverter, the motor, and the converter is a minimum, in a case in which the motor is operated at a motor operating point defined by the rotation speed calculated by the rotation speed calculation unit and a set target torque which is a target value of a torque that is generated by the motor;
	a minimum voltage calculation unit that calculates a minimum input voltage which is a minimum value of the input voltage required to operate the motor at the motor operating point; and
	a target value setting unit that sets either one of the optimum input voltage and the minimum input voltage as the target input voltage, [[and]]
	wherein, in a case in which the set target torque exceeds a predetermined value, the target value setting unit sets the minimum input voltage lower than the optimum input voltage as the target input voltage,
	wherein, in a case in which the set target torque exceeds the predetermined value, the target value setting unit sets the minimum input voltage as the target input voltage, and
	wherein, in a case in which the set target torque is equal to or less than the predetermined value, the target value setting unit sets the higher of the optimum input voltage and the minimum input voltage as the target input voltage.

2.	(Currently Cancelled) 



3.	(Original) The motor control device according to claim 1,
	wherein the motor includes a first motor for generating a driving force of a vehicle and a second motor having a power generation function,
	wherein, in a case in which a set target torque of the first motor is equal to or less than the predetermined value, the target value setting unit sets the higher of the optimum input voltage and the minimum input voltage as the target input voltage, and
	wherein, in a case in which the set target torque of the first motor exceeds the predetermined value, the target value setting unit sets the minimum input voltage as the target input voltage.

4.	(Currently Cancelled) 




5.	(Currently Amended) The motor control device according to claim [[1]] 3, further comprising:
	a voltage detection unit that detects the DC voltage;
	a current detection unit that detects an output current which is a current that is output from the DC power supply to the converter;
	a first storage unit that stores in advance a first loss map in which an operating point loss map indicating a correspondence relationship between the rotation speed, the set target torque, and a first power loss which is the sum value of the power loss of the motor and the power loss of the inverter is associated with each of a plurality of the input voltages;
	a second storage unit that stores in advance a second loss map in which a converter loss map indicating a correspondence relationship between the DC voltage, the output current, and a second power loss which is a power loss of the converter is associated with each of the plurality of input voltages; and
	a minimum voltage acquisition map that indicates a correspondence relationship between the rotation speed, the set target torque, and the minimum input voltage,
	wherein the optimum voltage calculation unit includes
	a first acquisition unit that acquires a first correspondence relationship between the input voltage and the first power loss by reading, from each of a plurality of the operating point loss maps, the first power loss corresponding to the rotation speed of the motor calculated by the rotation speed calculation unit and the set target torque indicated by a torque command value obtained from an outside;
	a second acquisition unit that acquires a second correspondence relationship between the input voltage and the second power loss by reading, from each of a plurality of the converter loss maps, the second power loss corresponding to the DC voltage measured by the voltage detection unit and the output current measured by the current detection unit; and
	a determination unit that obtains an input voltage at which the sum of the first power loss and the second power loss is a minimum based on the first correspondence relationship and the second correspondence relationship and transmits the input voltage as the optimum input voltage to the target value setting unit, and
	wherein the minimum voltage calculation unit reads, from the minimum voltage acquisition map, the minimum input voltage corresponding to the rotation speed of the motor calculated by the rotation speed calculation unit and the set target torque indicated by the torque command value and transmits the read minimum input voltage to the target value setting unit.

6.	(Currently Amended) The motor control device according to claim [[2]] 1, further comprising:
	a voltage detection unit that detects the DC voltage;
	a current detection unit that detects an output current which is a current that is output from the DC power supply to the converter;
	a first storage unit that stores in advance a first loss map in which an operating point loss map indicating a correspondence relationship between the rotation speed, the set target torque, and a first power loss which is the sum value of the power loss of the motor and the power loss of the inverter is associated with each of a plurality of the input voltages;
	a second storage unit that stores in advance a second loss map in which a converter loss map indicating a correspondence relationship between the DC voltage, the output current, and a second power loss which is a power loss of the converter is associated with each of the plurality of input voltages; and
	a minimum voltage acquisition map that indicates a correspondence relationship between the rotation speed, the set target torque, and the minimum input voltage,
	wherein the optimum voltage calculation unit includes
	a first acquisition unit that acquires a first correspondence relationship between the input voltage and the first power loss by reading, from each of a plurality of the operating point loss maps, the first power loss corresponding to the rotation speed of the motor calculated by the rotation speed calculation unit and the set target torque indicated by a torque command value obtained from an outside;
	a second acquisition unit that acquires a second correspondence relationship between the input voltage and the second power loss by reading, from each of a plurality of the converter loss maps, the second power loss corresponding to the DC voltage measured by the voltage detection unit and the output current measured by the current detection unit; and
	a determination unit that obtains an input voltage at which the sum of the first power loss and the second power loss is a minimum based on the first correspondence relationship and the second correspondence relationship and transmits the input voltage as the optimum input voltage to the target value setting unit, and
	wherein the minimum voltage calculation unit reads, from the minimum voltage acquisition map, the minimum input voltage corresponding to the rotation speed of the motor calculated by the rotation speed calculation unit and the set target torque indicated by the torque command value and transmits the read minimum input voltage to the target value setting unit.

7.	(Currently Cancelled) 











8.	(Currently Cancelled) 











Allowable Subject Matter
Claims 1, 3 and 5-6 are allowed.

The following is an examiner’s statement of reasons for allowance:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:
Claims 1, 3 and 5-6 are allowable among other elements and details, but for at least the reason “wherein, in a case in which the set target torque exceeds the predetermined value, the target value setting unit sets the minimum input voltage as the target input voltage, and wherein, in a case in which the set target torque is equal to or less than the predetermined value, the target value setting unit sets the higher of the optimum input voltage and the minimum input voltage as the target input voltage”in combination with the remaining of the claimed subject matter.
Okamura is the closest prior art of record. 
Okamura teaches a prior art that calculated the minimum input voltage required for optimum control of the motor. However, prior art does not tech or fairly suggest alone or in combination teach, wherein, in a case in which the set target torque exceeds the predetermined value, the target value setting unit sets the minimum input voltage as the target input voltage, and wherein, in a case in which the set target torque is equal to or less than the predetermined value, the target value setting unit sets the higher of the optimum input voltage and the minimum input voltage as the target input voltage as seen in claims 1, 3 and 5-6 which is neither inherent nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHEB S IMTIAZ/           Examiner, Art Unit 2846